 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    KRATZ AERIAL AG SERVICE, INC., a               No. 1:15-cv-01070-MCE-JLT
      North Dakota Corporation,
12
                        Plaintiff,
13                                                   ORDER
             v.
14
      JOHN A. SLYKERMAN, individually
15    and dba Agra Fly; et al.,
16                      Defendants.
17
18          On November 14, 2018, this matter was set for a Status Conference Regarding

19   Trial Setting and the parties were ordered to file a Joint Status Report prior to that date.

20   ECF No. 73. The Status Conference was vacated after the Court received two individual

21   status reports, and an additional third individual status report was thereafter filed as well.

22   ECF Nos. 74, 75, 77. Having reviewed those filings and the record in its entirety, it is

23   unclear to the Court what, if anything, the parties have done during the four year

24   pendency of this case to move their claims and counterclaims along. Moreover, despite

25   the fact that discovery is now closed and the deadline to file dispositive motions has

26   passed, both sides now appear inclined to dismiss this action so that they may pursue

27   recovery in state court. See ECF No. 74 at 6 (“The court should dismiss this case from

28   federal court without prejudice to the parties pursuing claims in state court.”); ECF No.
                                                    1
 1   75 at 2 (“Mr. Slykerman would be open to the possibility of withdrawing this case from
 2   federal court and filing in state court in California to unburden the federal court from the
 3   matter; but of course, that would be contingent on counsel stipulating that he will waive
 4   the statute of limitations affirmative defense.”). Yet the parties have apparently failed to
 5   participate, as directed by the Court, ECF No. 73, in its Voluntary Dispute Resolution
 6   Program, in which they likely could have resolved at least this issue. Accordingly, not
 7   later than ten (10) days following the date this Order is electronically filed, the parties are
 8   hereby ordered to show cause in writing in a joint filing as to why this case should not be
 9   dismissed for failure to follow the applicable rules and orders of this Court. Failure to
10   timely comply with this Order, including by filing further individual reports, will result in
11   the dismissal of this action with prejudice upon no further notice to the parties.
12          IT IS SO ORDERED.
13   Dated: June 17, 2019
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
